DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed on 03/04/2021 has been acknowledged and accepted. Claims 1, and 12 have been amended and are independent claims. Claims 1-5 and 12-14 are currently pending and have been considered below. Claims 6-11 and 15-20 have been cancelled.

                   Examiner’s reasons for allowance
Claims 1-5 and 12-14 are allowed. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection and drawing objections were reconsidered and withdrawn based on the substance of applicant’s amendments, and remarks (see remarks, filed on 03/03/2021, page. 1-2, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655